Citation Nr: 0905705	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  02-05 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than September 18, 
1993 for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from April 1983 to 
September 1989. 

This case comes before the Board of Veterans' Appeals (the 
Board) from a November 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

Procedural history

In a June 1994 rating decision, TDIU was granted effective 
September 18, 1993.

In the November 2001 rating decision, entitlement to an 
effective date earlier than September 18, 1993 for the grant 
of TDIU was denied.  The Veteran perfected an appeal of that 
denial.

In December 2002, the Board denied the Veteran's claim for an 
earlier effective date for the grant of TDIU.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).  In a March 2006 memorandum decision, the 
Court vacated the Board's decision and remanded this case to 
the Board.

In May 2007, the Board dismissed the claim of entitlement to 
an effective date earlier than September 18, 1993 for the 
grant of TDIU pursuant to Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  The Veteran appealed to the Court.  In a August 2008 
Order, based upon a Joint Motion for Remand, the Court 
vacated the Board's May 2007 dismissal and remanded the case 
to the Board for readjudication consistent with the Joint 
Motion.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required.




REMAND

For reasons explained immediately below, the Board finds that 
the issue on appeal must be remanded for additional 
procedural development.

In its March 2006 memorandum decision, the Court held that 
the Board should have applied Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001) and considered evidence of 
unemployability prior to September 18, 1993 to determine 
whether the Veteran had an informal claim for TDIU prior to 
September 18, 1993.  The Court also held that if the Board 
determines that the Veteran raised a claim for TDIU prior to 
September 18, 1993, the Board should consider whether the 
employment prior to September 1993 was marginal employment in 
a protected or sheltered environment, and whether the 
Veteran's evidence of unemployability required a referral to 
the Director of VA Compensation and Pension Service for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 4.16(b).  See March 2006 memorandum decision, pages 7-8.

The Joint Motion reflects that the parties found that the 
Board erred in dismissing the earlier effective date claim 
pursuant to Rudd rather adjudicating the claim pursuant to 
the dictates of the March 2006 memorandum decision.  The 
Joint Motion states that "on remand the Board should follow 
the dictates of this Court's March 2006 Order, with specific 
attention to evidence favorable to [the Veteran], including 
the June 1991 VA examiner's report of history that [the 
Veteran] 'was unable to continue his work as a mechanic,' as 
well as 'whether [the Veteran's] evidence of unemployability 
required [the Board] to refer the matter to the appropriate 
VA official to review whether [the Veteran] qualified for an 
extraschedular evaluation' pursuant to 'the terms of 
38 C.F.R. § 4.16(b).'" 
See the August 2008 Joint Motion, page 10.

The Joint Motion adds "based upon the foregoing, the parties 
agree that the Board should remand this case for further 
adjudication, consistent with the contents of this motion and 
the Court's Memorandum Decision of March 3, 2006."  

Because the Court's Order specifically directed the Board to 
remand this case, the Board must do so.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should again review the record and 
readjudicate the Veteran's claim, 
consistent with the directives of the 
Joint Motion.  If the decision is 
unfavorable to the Veteran a supplemental 
statement of the case (SSOC) should be 
prepared.  The Veteran and his counsel 
should be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.   

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

